Citation Nr: 1738671	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  16-01 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for anxiety.

2.  Whether new and material evidence has been received to reopen a service connection claim for depression.

3.  Whether new and material evidence has been received to reopen a service connection claim for a right eye disorder manifested by watering and pain.

4.  Whether new and material evidence has been received to reopen a service connection claim for a right eye disability manifested by a lump.

5.  Whether new and material evidence has been received to reopen a service connection claim for epididymitis (claimed as right testicle injury).

6.  Whether new and material evidence has been received to reopen a service connection claim for migraines.

7.  Whether new and material evidence has been received to reopen a service connection claim for right ear hearing loss.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from April 1962 to April 1964.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in September 2013; a statement of the case was issued in December 2015; and a substantive appeal was received in December 2015.   

The issues of entitlement to an increased rating for posttraumatic stress disorder (PTSD) and entitlement to a total disability evaluation based on individual unemployability (TDIU) were raised by the Veteran in a May 2016 correspondence.  The issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for right ear hearing loss is addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In July 2010, the RO denied the Veteran's claims of entitlement to service connection for anxiety and depression.  The Veteran failed to file a timely notice of disagreement; and no new and material evidence was received within a year of the rating decision's issuance

2.  Certain evidence received since the July 2010 decision is neither cumulative nor redundant of the evidence of record at the time of the July 2010 denial and, by itself or in conjunction with the evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of service connection.

3.  In May 2010, the RO denied the Veteran's claims of service connection for a lump over the right eye and a watery and painful right eye.  The Veteran failed to file a timely notice of disagreement; and no new and material evidence was received within a year of the notice of the rating decision.  

4.  Evidence received since the May 2010 decision is either cumulative or redundant of the evidence of record at the time of the May 2010 denial and, by itself or in conjunction with the evidence previously assembled, does not relate to an unestablished fact necessary to substantiate the claims of service connection.

5.  In May 2010, the RO denied the Veteran's application to reopen a service connection claim for epididymitis.  The Veteran failed to file a timely notice of disagreement; and no new and material evidence was received within a year of the notice of the rating decision.

6.  No evidence received since the May 2010 decision relates to an unestablished fact necessary to substantiate the claim of service connection.

7.  In July 2010, the RO denied the Veteran's claim of service connection for migraines.  The Veteran failed to file a timely notice of disagreement; and no new and material evidence was received within a year of the notice of the rating decision.  

8.  Evidence received since the July 2010 decision is either cumulative or redundant of the evidence of record at the time of the July 2010 denial and, by itself or in conjunction with the evidence previously assembled, does not relate to an unestablished fact necessary to substantiate the claims of service connection.

9.  In April 2008, the RO denied the Veteran's service connection claim for right ear hearing loss.  The Veteran failed to file a timely notice of disagreement; and no new and material evidence was received within a year of the notice of the rating decision.

10.  Certain evidence received since the April 2008 decision is neither cumulative nor redundant of the evidence of record at the time of the April 2008 denial and, by itself or in conjunction with the evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of service connection.

11.  The Veteran's symptoms of anxiety and depression are deemed a component of the Veteran's already service-connected PTSD.  


CONCLUSIONS OF LAW

1.  The July 2010 RO rating decision, which denied the Veteran's claims of entitlement to service connection for anxiety and depression is final.  38 U.S.C.A. § 7105 (West 2014).

2.  Evidence received since the July 2010 RO rating decision is new and material; accordingly, the claims for service connection for anxiety and depression are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The May 2010 RO rating decision, which denied the Veteran's claims of entitlement to service connection for a lump over the right eye, and a running right eye, is final.  38 U.S.C.A. § 7105 (West 2014).

4.  Evidence received since the May 2010 RO rating decision is not new and material; accordingly, the claims for service connection for a lump over the right eye, and a running right eye are not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

5.  The May 2010 RO rating decision, which denied the Veteran's application to reopen a claim for entitlement to service connection for epididymitis is final.  38 U.S.C.A. § 7105 (West 2014).

6.  Evidence received since the May 2010 RO rating decision is not new and material; accordingly, the claim for service connection for epididymitis is not  reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

7.  The July 2010 RO rating decision, which denied the Veteran's claim of entitlement to service connection for migraines is final.  38 U.S.C.A. § 7105 (West 2014).

8.  Evidence received since the July 2010 RO rating decision is not new and material; accordingly, the claim for service connection for migraines is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

9.  The April 2008 RO rating decision, which denied the Veteran's claim of entitlement to service connection for right ear hearing loss is final.  38 U.S.C.A. § 7105 (West 2014).

10.  Evidence received since the April 2008 RO rating decision is new and material; accordingly, the claim for service connection for right ear hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

11.  The criteria for an award of service connection for anxiety and depression have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In an October 2011 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2016).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In claims to reopen, VA must both notify a claimant of the evidence and information necessary to reopen the claim, as well as the evidence and information required to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy the above requirement, the Secretary must consider the bases for the denial in the prior decision and provide the claimant with a notice letter describing what evidence would be necessary to substantiate those elements required to establish service connection that were previously found insufficient.  The Board finds that the October 2011 letter satisfies the requirements of Kent.   

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159 (c).  The Veteran's service treatment records (STRs), service personnel records, and post-service VA records are in the claims file.  Neither the Veteran nor his representative asserts that there are additional records to obtain.  The RO did not afford the Veteran an examination as part of the adjudication of his application to reopen the claims for migraines or a right eye disability.  As the RO determined that new and material evidence to reopen the claims was not received, that was not error.  See 38 C.F.R. § 3.159 (c)(4)(iii).  The Board also finds no prejudice for that determination.

VA will provide a medical examination or obtain a medical opinion where there is insufficient competent medical evidence to make a decision on the claim but: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; and, (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a Veteran's service or with another service-connected disability. 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c)(4); see also Waters v. Shinseki, 601 F.3d 1274 (Fed Cir. 2010).  All of the elements must be present in order to trigger an examination under the duty to assist. Id.  

New and Material Evidence

Following notification of an initial review and adverse determination by the Regional Office (RO), a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  Following receipt of a notice of a timely disagreement, the RO is to issue a statement of the case.  38 C.F.R. § 19.26.  A substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the statement of the case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 C.F.R. § 20.302(b).  Otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

When a claim to reopen is presented, a two-step analysis is performed.  The first step of which is a determination of whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  

The provisions of 38 C.F.R. § 3.156 (which define "new and material evidence") provides as follows:   

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016)

Second, if VA determines that the evidence is new and material, the VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins), overruled on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  The second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held that to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally denied on any basis. Additionally, evidence considered to be new and material sufficient to reopen a claim should be evidence that tends to prove the merits of the claim that was the specified basis for the last final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held that for new and material evidence purposes only, new evidence is presumed to be credible.  The only exception would be where evidence presented is either (1) beyond the competence of the individual making the assertion or (2) inherently incredible.  
 
If new and material evidence has been received with respect to a claim that has become final, then the claim is reopened and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The Board notes that the Court has interpreted the language of 38 C.F.R. § 3. 156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as enabling rather than precluding the reopening of a claim.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence as to each previously unproven element of a claim.  It was indicated that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

In determining whether the submitted evidence is new and material, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade, 24 Vet. App. 110, 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.



Anxiety/Depression

The Veteran's claims of service connection for anxiety and depression were denied by way of a July 2010 RO decision.  The Veteran failed to file a timely notice of disagreement, and no evidence was received within the appeal period after the decision.  As such, the decision became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 3.156(b) (2016) (new and material evidence received within the appeal period after a decision is considered as having been received in conjunction with the prior claim); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (VA must determine whether evidence received during the appeal period after a decision contains new and material evidence per 3.156(b) and failure to readjudicate the appeal after receipt of such evidence renders the decision non-final).  

The evidence of record at the time of the July 2010 denial included service treatment records, post service VA treatment records, and records from Arizona Sun Family Medicine.  These records reflected psychiatric symptoms but failed to include diagnoses of anxiety and depression.  The RO had granted service connection for PTSD by way of a May 2010 rating decision.  

The basis for the denial in July 2010 was the fact that neither anxiety nor depression was formally diagnosed.  

Evidence received since the July 2010 rating decision includes an April 2016 examination report from Dr. H.H-G. in which she notes that as a result of PTSD, the Veteran suffers from depressed mood and anxiety (among other symptoms).   

The Board finds that Dr. H.H-G.'s April 2016 report constitutes new and material evidence.  As noted above, the RO previously denied the claim because there was no diagnosis of anxiety or depression.  The new evidence shows that although neither anxiety nor depression has been specifically diagnosed, the Veteran's symptoms are part and parcel of his PTSD.  This constitutes an unestablished fact necessary to substantiate the claim.  As new and material evidence has been received to reopen the claims, the claims for entitlement to service connection are reopened.   

Additionally, the Board notes that the United States Court of Appeals for Veterans Claims (the Court) indicated that the VA cannot unduly limit its consideration of claims for service connection for specific mental disorders under circumstances in which other diagnosed psychiatric disabilities may be present.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) [holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled].  In light of Clemons, the Board finds that service connection for anxiety and depression is warranted; and that henceforth, the Veteran is considered service connected for an acquired psychiatric disability to include PTSD, depression, and anxiety.  

Right eye

The Veteran's claims of service connection for a right eye lump and a right eye disorder manifested by watering and pain were denied by way of a May 2010 RO decision.  The Veteran failed to file a timely notice of disagreement, and no evidence was received within the appeal period after the decision.  As such, the decision became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 3.156(b) (2016) (new and material evidence received within the appeal period after a decision is considered as having been received in conjunction with the prior claim); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (VA must determine whether evidence received during the appeal period after a decision contains new and material evidence per 3.156(b) and failure to readjudicate the appeal after receipt of such evidence renders the decision non-final).  

The evidence of record at the time of the May 2010 denial includes the service treatment records, post service VA outpatient treatment records, and a TMC Advanced Imaging x-ray.  The records reflect that in August 2009, the Veteran reported a right eye that runs (VBMS, 8/18/09).  An MRI of the brain revealed a mass over his right eyebrow; but no focal bony injury or soft tissue injury (VBMS, 9/16/08, p. 20).  

The bases for the denials were that there was no record of a right eye lump during service, and there was no current diagnosis of a running right eye.   

In response to the Veteran's October 2011 application to reopen the claims, the RO sent the Veteran VCAA notice informing him of his rights to submit additional evidence.  The Board notes that no new medical evidence has been added to the claims file.  Additionally, the Veteran has not provided any additional argument regarding the basis upon which service connection should be granted.  

To the extent that the Veteran has provided anything new, the Board finds that it fails to address the bases of the prior denials; and it fails to substantiate the Veteran's claims.

As new and material evidence has not been received, the claims for entitlement to service connection are not reopened.   

Epididymitis

The Veteran's claim of service connection for a right testicle injury was denied by way of August 1968, April 2008, and May 2010 rating decisions.  The Veteran failed to file a timely notice of disagreement, and no evidence was received within the appeal period after the decision.  As such, the decisions became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 3.156(b) (2016) (new and material evidence received within the appeal period after a decision is considered as having been received in conjunction with the prior claim); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (VA must determine whether evidence received during the appeal period after a decision contains new and material evidence per 3.156(b) and failure to readjudicate the appeal after receipt of such evidence renders the decision non-final).  

The evidence of record at the time of the most recent final denial (May 2010) includes the service treatment records, post-service VA outpatient treatment records, VA examination reports dated July 1968 and February 2008, and a June 2008 treatment report from TMC Advanced Imaging.  The service treatment records reflect that cystitis was noted on the Veteran's induction examination (VBMS, 5/1/13, p. 6).  He was then hospitalized for epididymitis in May and June 1963 (VBMS, 5/1/13, pgs. 25, 28, 47; VBMS, 2/19/10).  The Veteran's separation examination yielded normal findings (VBMS, 5/1/13, pgs. 22-23).  Likewise, a February 2008 examination yielded normal findings.  The TMC Advanced Imaging Report (VBMS, 9/2/08, p. 10) reflects no evidence of intratesticular mass on the right.  However, it also noted relative hyperemia in the right testis when compared to the left, and a 2mm. right epididymal cyst or spermatocele.    

The basis for the April 2008 denial was the fact that there was no diagnosis of a testicle disability.  In May 2010, the RO noted the June 2008 TMC Advanced Imaging report; but found that it did not constitute new and material evidence because "as it preceded your VA examination where no condition was diagnosed, [it] does not provide evidence of a current condition related to service."  

The Board notes that the May 2010 rating decision is incorrect in its reasoning.  Essentially, it dismissed the TMC Advanced Imaging report because it stated that it "preceded" the VA examination which found no disability.  In fact, the TMC Advanced Imaging report is dated June 2008 (four months after the February 2008 VA examination).  Thus, in May 2010, it appears the RO did not adequately consider the TMC Advanced Imaging Report.  However, because the May 2010 rating decision was not timely appealed, it is now final.  The Veteran may choose to raise a claim of clear and unmistakable error (CUE) with respect to the May 2010 decision, to potentially undo its finality.  At this time, however, it represents a final decision and the Board is constrained in its analysis- any new and material evidence must here have been received following the last final May 2010 decision.  In this case, nothing of record since that time has been received which 
relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  Indeed, since the last final decision, there is no evidence tending to show current disability of the right testicle or showing that the testing from June 2008 which is already of record represents a disorder that may have been incurred in service.

As new and material evidence has not been received, the claim of service connection for a right testicle disability, to include epididymitis is not reopened.   

Migraines

The Veteran's claim of service connection for migraines was denied by way of a July 2010 RO decision.  The Veteran failed to file a timely notice of disagreement, and no evidence was received within the appeal period after the decision.  As such, the decision became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 3.156(b) (2016) (new and material evidence received within the appeal period after a decision is considered as having been received in conjunction with the prior claim); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (VA must determine whether evidence received during the appeal period after a decision contains new and material evidence per 3.156(b) and failure to readjudicate the appeal after receipt of such evidence renders the decision non-final).  

The evidence on record at the time of the July 2010 denial includes the service treatment records and post service VA outpatient treatment records, and a May 2008 MRI of the brain that was normal (VBMS, 9/16/08).  

The basis for the denial was the fact that there was no evidence of migraines in the service treatment records.  

In response to the Veteran's October 2011 application to reopen the claim, the RO sent the Veteran VCAA notice informing him of his rights to submit additional evidence.  The Board notes that no new medical evidence has been added to the claims file.  Additionally, the Veteran has not provided any additional argument regarding the basis upon which service connection should be granted.  

To the extent that the Veteran has provided anything new that would constitute evidence, the Board finds that it fails to address the basis of the prior denial and it fails to substantiate the Veteran's claim.

As new and material evidence has not been received, the claim of service connection is not reopened.   

Right ear hearing loss

The Veteran's claim of service connection for right ear hearing loss was denied by way of an April 2008 RO decision.  The Veteran failed to file a timely notice of disagreement, and no evidence was received within the appeal period after the decision.  As such, the decision became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 3.156(b) (2016) (new and material evidence received within the appeal period after a decision is considered as having been received in conjunction with the prior claim); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (VA must determine whether evidence received during the appeal period after a decision contains new and material evidence per 3.156(b) and failure to readjudicate the appeal after receipt of such evidence renders the decision non-final).  

The evidence on record at the time of the April 2008 denial included the service treatment records and a February 2008 VA audiologic examination.  The February 2008 VA examination reflected right ear auditory thresholds of 25, 25, 20, 35, and 35 decibels at 500, 1000, 2000, 3000, or 4000 hertz respectively.

The basis for the denial was that the Veteran's level of right ear hearing loss did not constitute a disability under 38 C.F.R. § 3.385.  

Evidence received since the April 2008 rating decision includes a May 2010 VA audiologic examination in which right ear auditory thresholds measured 35, 35, 30, 50, and 50 decibels at 500, 1000, 2000, 3000, and 4000 hertz respectively.

The Board finds that the May 2010 VA examination report constitutes new and material evidence.  The new evidence reflects a right ear hearing loss disability as defined by 38 C.F.R. § 3.385.  Consequently, it precisely addresses the basis for the prior denial.  As new and material evidence has been received to reopen the claim, the claim for entitlement to service connection is reopened.   


ORDER

New and material evidence having been received, the Veteran's petition to reopen claims of service connection for anxiety and depression is granted.

No new and material evidence having been received, the petition to reopen the Veteran's claim of  service connection for right eye running, right eye pain, or a right eye lump is denied.

New and material evidence having not been received, the petition to reopen the Veteran's claim of service connection for epididymitis (claimed as right testicle injury) is denied.

No new and material evidence having been received, the petition to reopen the Veteran's claim of service connection migraines is denied.

New and material evidence having been received, the petition to reopen the Veteran's claim of service connection for right ear hearing loss is granted.

Entitlement to service connection for anxiety and depression is granted.  


REMAND
Right ear hearing loss

As noted above, the May 2010 VA audio examination revealed a right ear hearing loss disability as defined by 38 C.F.R. § 3.385.  The Board notes that the Veteran has reported that he was exposed to gunfire and demolition during active duty.  The Board also notes that the Veteran is currently service connected for left ear hearing loss and tinnitus.  The Board finds that a VA audiologic examination is warranted to determine the etiology of his right ear hearing loss.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be afforded a VA audiologic examination for the purpose of determining the nature and etiology of the Veteran's right ear hearing loss.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's right ear hearing loss began during or is causally related to service, to include as due to reported exposure to gunfire and demolition.  

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

2.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


